Citation Nr: 1520356	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  07-07 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bone marrow disability to include myelodysplasia.

2.  Entitlement to a liver disability to include cirrhosis. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973.

This matter comes to the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Nashville, Tennessee.  

Although the Veteran initially filed a claim for service connection for myelodysplasia, the Board has restyled the issue to include any potentially relevant liver and bone marrow disorders shown by the evidence.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This case was remanded by the Board for additional development in January 2009, March 2010 and October 2012.

In July 2013, the Board denied entitlement to service connection for a bone marrow disability to include myelodysplasia.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 order, the Court granted the parties' Joint Motion to Vacate and Remand (JMR) the Board's decision for readjudication consistent with the directives contained therein.

In August 2014, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  In October 2014, the Board requested a medical opinion from a specialist regarding the etiology of the Veteran's disability.  

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

The issue of entitlement to service connection for a liver disorder to include cirrhosis is REMANDED.  



FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor a bone marrow disorder is attributable to service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor a bone marrow disorder was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

After review of the record, the Board finds in favor of the claim of entitlement to service connection for a bone marrow disorder.  In this regard, the Veteran contends that his disability is a result of exposure to herbicides or unspecified chemicals in service.  The Veteran served in the Republic of Vietnam.  Hence, he is presumed to have been exposed to Agent Orange during such service, for the purpose of this discussion.  The record also shows that he served as a firefighter.  

In this case, the Board has been presented with positive and negative evidence as to the etiology of the Veteran's disability.  In August 2006, private examiner Dr. H pointed out that the Veteran had a history of myelodysplasia which is an acquired disorder of bone marrow leading to leukopenia, thrombocytopenia and anemia the etiology of which certainly could be related to toxic exposures in the past.  In May 2009, Dr. N, a VA examiner, however, opined that there was less than a 10 percent chance that the Veteran's myelodysplasia was related to his service or exposure to herbicides or toxic substances. 

Private examiner Dr. S, an oncologist, opined in April 2010 that the Veteran had a diagnosis of myelodysplastic syndrome.  She stated that, according to the history, the Veteran was exposed to multiple chemicals in Vietnam as a firefighter.  She opined that there is a greater than 50/50 chance that his exposure to this "could have" caused his myelodysplastic syndrome.  Additionally, she stated that he was firefighter on a ship with asbestos exposure which would increase a greater than 50 percent chance that he has an illness secondary to his time in service and exposure as discussed above.  

In contrast, the VA opinions rendered in November 2012 and January 2013 found that the bone marrow demonstrated no evidence of myelodysplasia.  Rather, Dr. W related that the Veteran's liver disease and cirrhosis explains his pancytopenia and bone marrow findings.  Dr. K then opined that the Veteran's liver disease condition and cirrhosis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness.  

In August 2014, private examiner, Dr. C opined that the Veteran's in service exposure to Agent Orange and tetrachlorodibenzo-p-dioxin was at least as likely as not the proximate cause of his eventual liver failure.  Dr. C further commented that occupational exposure to toxins during this time as a firefighter is also likely as not a cause for his liver disease.  

In October 2014, the Board referred this case for medical opinion from a hematologist/oncologist.  An opinion was rendered in December 2014 by a chief of hematology-oncology at a VA Medical Center.  This physician found that the Veteran has a bone marrow disorder that consists of a hypocellular marrow that is generating an inadequate response to the peripheral blood pancytopenia.  This is more consistent, he said, with aplastic anemia, a specific disease entity reflecting a deficiency of hematopoietic stem cells, resulting in peripheral pancytopenia and bone marrow aplasia.  According to this physician, exposure to Agent Orange and other bone marrow toxins may produce such a hypocellular bone marrow with an inadequate response to peripheral blood pancytopenia.  He stated that there was no documentation in the chart that the Veteran was exposed to toxic chemicals as a firefighter.  Although literature supports the claim that firefighters are exposed to numerous toxic chemicals some of which are known bone marrow toxins, it is unclear if this Veteran was exposed to these chemicals he said.  From an internist standpoint, he opined, that it is likely as not that the Veteran's liver disorder is related to his active duty service to include his presumed exposure to Agent Orange and work as a firefighter.  He concluded that the Veteran has a bone marrow disorder that is more likely than not due to toxic exposure to a bone marrow toxin such as Agent Orange while he was on active duty in Vietnam.

Here, a bone marrow disorder is shown and there are medical opinions that link the disorder to service.  The December 2014 opinion in conjunction with the opinions of Dr. C, Dr. H and Dr. S place the evidence in equipoise.  Resolving reasonable doubt in his favor, the Board finds in favor of the Veteran's claim.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

Entitlement to service connection for a bone marrow disability to include myelodysplasia is granted.  


REMAND

The Veteran also claims entitlement to service connection for a liver disorder to include cirrhosis.  After reviewing the Board's October 2014 request for an opinion regarding the etiology of a liver disorder, a VA hematologist oncologist in December 2014 recommended that the case be reviewed by a hepatologist.  That review has never been accomplished.

Accordingly, the Board incorporates the information provided in the October 2014 letter to the Lebanon VA Medical Center, and remands this case for further development.

Accordingly, this case is REMANDED for the following action:

1.  Access to the Veteran's claims file, Virtual VA file, and VBMS file must be provided to a hepatologist who has never treated the appellant or reviewed his case.  After that physician reviews all of the evidence of record, to specifically include the October 2014 letter from the Board to the Interim Chief of Staff of the Lebanon VA Medical Center, and the December 2014 letter from the Chief of Hematology-Oncology at the Philadelphia VA Medical Center, the hepatologist must answer the following questions:

* Is it at least as likely as not that any diagnosed liver disorder, to include postoperative residuals of a liver transplant, cirrhosis and pancytopenia are related to the appellant's active duty service to include his presumed exposure to Agent Orange and work as a firefighter?  Please specifically discuss the appellant's 1973 inservice history of hepatitis secondary to mononucleosis.

* What role, if any, did the appellant's history of drinking heavily for two years while stationed in and after leaving Vietnam, as well as his post service history of alcohol consumption, play in his development of any liver disorder?  

* Is it more likely than not that the appellant's drinking both inservice and post service caused his development of a liver disorder, to include postoperative residuals of a liver transplant, cirrhosis  and pancytopenia?

2.  The RO should ensure that the medical report received complies with this remand.  If the report is insufficient, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction.  See Stegall v. West, 11 Vet.App. 268 (1998).

3.  After taking any further development deemed appropriate, the RO should readjudicate the claim of entitlement to service connection  for a liver disorder .  If the benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


